Exhibit 10.1

 

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED, AND THE EXCLUDED TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH
AN ASTERISK [*].

 

 

 

Amendment to Sales Representative Agreement

 

(June 1, 2019)

 

This Amendment to the Sales Representative Agreement (the “Amendment”) is made
and entered into by and between Ambarella, Inc., a Cayman Island corporation
having its registered offices located at PO Box 309GT, Ugland House, South
Church Street, George Town, Grand Cayman, Cayman Islands (“Company”), and WT
Microelectronics Co., Ltd., a Taiwanese corporation, having its principal place
of business at 14F, No. 738, Chung Cheng Road, Chung Ho City, Taipei Hsien,
Taiwan, R.O.C., and its subsidiaries and affiliates (collectively referred to as
“Representative”).  

WHEREAS, Ambarella and Representative entered into a Sales Representative
Agreement, effective as of January 31, 2011, as amended (the “Agreement”), and
wish to amend the Agreement as set forth below.

NOW, THEREFORE, in consideration of the terms and conditions set forth in this
Amendment, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree that the
Agreement is hereby amended as follows:

 

1.

Unless otherwise defined herein, all capitalized terms set forth herein shall
have the same meanings attributed to such terms in the Agreement.

 

 

2.

This Amendment shall be effective as of June 1, 2019 (“Amendment Effective
Date”) and expire or terminate upon the expiration or termination of the
Agreement.

 

 

3.

Extension of Term.  With effect from October 1, 2019, and subject to the
provisions of Section 14 of the Agreement, the term of the Agreement shall be
extended to and including September 30, 2022 (the “Term”). If the parties
continue to perform under the Agreement after the expiration of the foregoing
Term, the Agreement will then automatically renew for successive fixed terms of
twelve (12) months each unless terminated by written notice at least sixty (60)
days prior to each consecutive anniversary date hereof.

 

 

4.

Stock Rotation Rights.  Effective as of the Amendment Effective Date, the
following stock rotation/return rights shall be deemed to be incorporated into
the Agreement:

“Stock Rotation/Return Rights. Representative may return a quantity of Products
to COMPANY for credit once every [*] months, provided that:

 

i.

the total credit shall not exceed [*] during each [*] period of this Agreement
(without rollover of any unused rotation balance and beginning as of the
Amendment Effective Date);

 

 

--------------------------------------------------------------------------------

 

 

ii.

the Products to be returned are limited to standard Products (non-standard
products ordered by Representative for its customers are not returnable);

 

 

iii.

Products to be returned have been in Representative’s inventory for a period of
at least ninety (90) days;

 

 

iv.

the date code of Product to be returned shall be less than two (2) years from
the date of return for such Products;

 

 

v.

Representative doesn’t have current backlog orders with COMPANY for such
Products;

 

 

vi.

freight for the returned Products is paid by Representative and the risk of
carriage is borne by Representative; and

 

 

vii.

Representative places a corresponding purchase order (or multiple purchase
orders) with COMPANY for other Products during the same month in which the
return is made that is/are equal to or greater than the total dollar value of
Products to be returned; and the Products ordered in the corresponding purchase
order (or orders) are delivered during the same COMPANY fiscal quarter that
COMPANY receives the returned Products.

 

Such returns may be made at Representative’s discretion in one shipment during
the applicable six-month period or within thirty (30) days thereafter. The
credit to be issued in respect of each such Product returned shall be issued by
COMPANY within forty-five (45) calendar days after receipt of such Product by
COMPANY and shall be issued in the amount of the actual net invoice price
charged for same by COMPANY to Representative less any prior credits granted by
COMPANY to Representative for the said Product. All Products that are returned
in accordance with the provision must be unused in commerce (including board
level products such as evaluation and development platforms), in factory shipped
condition and in the original vacuum pack.”

 

 

5.

Except as otherwise provided in this Amendment, all terms and conditions of the
Agreement shall remain in full force and effect.  To the extent this Amendment
conflicts with the Agreement, the terms and conditions of this Amendment shall
control.

(remainder of page intentionally left blank; signature page to follow)

 




 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amendment through their duly
authorized representatives as set forth below:

DULY EXECUTED:

Signed for and on behalf of

Signed for and on behalf of

Ambarella

WT Microelectronics Co., Ltd.

Signed:        /s/ Feng-Ming Wang

Signed:      /s/ Eric Cheng

Printed Name: Feng-Ming Wang

Printed Name: Eric Cheng

Title: President & CEO

Title: Chairman & CEO

Date:  July 23, 2019

Date: July 3, 2019

 

 

 

 

 

 